*692Contrary to the appellants’ contention, in opposition to the respondents’ prima facie showing in both action No. 1 and action No. 2 that they are and have been the owners of a two-thirds interest in the subject real property since September 1991, the appellants, in their respective opposition papers, failed to raise a triable issue of fact as to the affirmative defenses of adverse possession (see RPAPL 541; Myers v Bartholomew, 91 NY2d 630, 633-635 [1998]; Culver v Rhodes, 87 NY 348, 355 [1882]; Perez v Perez, 228 AD2d 161, 162 [1996]; Perkins v Volpe, 146 AD2d 617, 617-618 [1989]; Knowlton Bros, v New York Air Brake Co., 169 App Div 324, 334 [1915]) or laches (see Kraker v Roll, 100 AD2d 424, 432-435 [1984]). Also contrary to the appellants’ contention, under the circumstances, the Supreme Court properly declared the subject mortgages invalid in their entirety (see Cruz v Cruz, 37 AD3d 754, 754 [2007]; see also First Natl. Bank of Nev. v Williams, 74 AD3d 740, 742 [2010]; Johnson v Melnikoff, 65 AD3d 519, 520-521 [2009]; see generally Filowick v Long, 201 AD2d 893, 893 [1994]). Rivera, J.P, Covello, Florio and Lott, JJ., concur.